449 So. 2d 972 (1984)
DIXIE INSURANCE COMPANY, Appellant,
v.
Loretta FEDERICK, Appellee.
No. 83-925.
District Court of Appeal of Florida, Fifth District.
May 10, 1984.
*973 Leslie King O'Neal of Markel, McDonough & O'Neal, Orlando, for appellant.
Walton B. Hallowes, Jr., of Wells, Gattis, Hallowes & Carpenter, P.A., Orlando, for appellee.
DAUKSCH, Judge.
This is an appeal from an order denying both relief from a judgment and a stay of execution. Under the terms of its insurance policy, appellant was only obligated to pay $10,000.00 of the $35,000.00 judgment. Apparently the insured was unable to pay the other $25,000.00 so the plaintiff went after the insurance company to collect it. Because the insurance company's lawyers neglected to see to the original judgment being properly worded so as to limit the company's liability and later failed to bring it to the court's attention in a timely fashion, the trial judge ruled he lacked jurisdiction to grant relief. We are quite sympathetic with the position taken by the trial judge and note even the effort made in the last ditch attempt to save the situation could be deemed to have failed. However, we are moved to grant relief. We have decided to treat the insurance company's last motion as sufficient under Rule 1.540(b) and reverse the decision of the trial judge, so as to render justice. The order denying relief is reversed and this cause remanded for further proceedings to correct the judgment.
REVERSED and REMANDED.
FRANK D. UPCHURCH, Jr., and COWART, JJ., concur.